 


114 HR 1418 IH: Puerto Rico Medicare Part B Equity Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1418 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Pierluisi introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part B of the title XVIII of the Social Security Act to apply deemed enrollment to residents of Puerto Rico and to provide a special enrollment period and a reduction in the late enrollment penalties for certain residents of Puerto Rico. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Medicare Part B Equity Act of 2015. 2.Application of part B deemed enrollment process to residents of Puerto Rico; special enrollment period and limit on late enrollment penalties (a)Application of part B deemed enrollment process to residents of Puerto RicoSection 1837(f)(3) of the Social Security Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto Rico. 
(b)Effective dateThe amendment made by subsection (a) shall apply to individuals whose initial enrollment period under section 1837(d) of the Social Security Act begins on or after the first day of the effective month, specified by the Secretary of Health and Human Services under section 1839(j)(1)(C) of such Act, as added by subsection (c)(2). (c)Transition providing special enrollment period and limit on late enrollment penalties for certain Medicare beneficiariesSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— 
(1)in the first sentence of subsection (b), by inserting subject to section 1839(j)(2), after subsection (i)(4) or (l) of section 1837,; and (2)by adding at the end the following new subsection: 
 
(j)Special rules for certain residents of Puerto Rico 
(1)Special enrollment period, coverage period for residents who are eligible but not enrolled 
(A)In generalIn the case of a transition individual (as defined in paragraph (3)) who is not enrolled under this part as of the day before the first day of the effective month (as defined in subparagraph (C)), the Secretary shall provide for a special enrollment period under section 1837 of 7 months beginning with such effective month during which the individual may be enrolled under this part. (B)Coverage periodIn the case of such an individual who enrolls during such special enrollment period, the coverage period under section 1838 shall begin on the first day of the second month after the month in which the individual enrolls. 
(C)Effective month definedIn this section, the term effective month means a month, not earlier than October 2016 and not later than January 2017, specified by the Secretary.  (2)Reduction in late enrollment penalties for current enrollees and individuals enrolling during transition (A)In generalIn the case of a transition individual who is enrolled under this part as of the day before the first day of the effective month or who enrolls under this part on or after the date of the enactment of this subsection but before the end of the special enrollment period under paragraph (1)(A), the amount of the late enrollment penalty imposed under section 1839(b) shall be recalculated by reducing the penalty to 15 percent of the penalty otherwise established. 
(B)ApplicationSubparagraph (A) shall be applied in the case of a transition individual who— (i)is enrolled under this part as of the month before the effective month, for premiums for months beginning with such effective month; or 
(ii)enrolls under this part on or after the date of the enactment of this Act and before the end of the special enrollment period under paragraph (1)(A), for premiums for months during the coverage period under this part which occur during or after the effective month.  (C)Loss of reduction if individual terminates enrollmentSubparagraph (A) shall not apply to a transition individual if the individual terminates enrollment under this part after the end of the special enrollment period under paragraph (1).  
(3)Transition individual definedIn this section, the term transition individual means an individual who resides in Puerto Rico and who would have been deemed enrolled under this part pursuant to section 1837(f) before the first day of the effective month but for the fact that the individual was a resident of Puerto Rico, regardless of whether the individual is enrolled under this part as of such first day..  